               Case 2:19-cv-01367-JP Document 11 Filed 05/13/19 Page 1 of 2




 BLANK ROME LLP                                                             Counsel for Defendant,
 BY: Matthew P. Rubba, Esquire                                              Rushmore Energy, LLC
 One Logan Square
 130 North 181h Street
 Philadelphia, PA 19103
 Tel. (215) 569-5500
 Fax. (215) 569-5555
 Email: MRubba@BlankRome.com

                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTER~ DISTRICT OF PENNSYLVANIA


 A~DREW PERRONG,                                   ICase No. 2:19-cv-01367-JP
                             Plaintiff,            I
V.
                                                   I
 RUSHMORE ENERGY, LLC,                             I
                            Defendant.
                                                   I
               JOINT STIPULATION EXTENDING DEFENDANT'S DEADLINE TO
                         RESPOND TO PLAINTIFF'S COMPLAINT

          It is hereby STIPULATED and AGREED between plaintiff, Andrew Perrong

("Plaintiff') and defendant, Rushmore Energy, LLC., ("Defendant") by and through their

respective counsel, that Defendant's deadline to respond to Plaintiff's Complaint is extended an

additional thirty (30) days, until Wednesday, June 12, 2019. In the event Plaintiff files an

Amended Complaint, Defendant's deadline to respond to such a pleading shall be no sooner than

June 12, 2019.



 Isl Anthony Paronich                             Isl Matthew P. Rubba
 Anthony Paronich, Esquire                        Matthew P. Rubba, Esquire
 Attorney for Plaintiff                           Attorney for Defendant

 Date: May 9, 2019                                Date: May 9, 2019




119630804v I       '.I.
               Case 2:19-cv-01367-JP Document 11 Filed 05/13/19 Page 2 of 2




                                                BY THE COURT:




   Date:       1/r 7 {.,&If




119630804v I
